         Case 1:20-cr-00563-JPO Document 154 Filed 04/09/21 Page 1 of 2
                                          U.S. Department of Justice
[Type text]
                                                       United States Attorney
                                                       Southern District of New York
                                                       The Silvio J. Mollo Building
                                                       One Saint Andrew’s Plaza
                                                       New York, New York 10007


                                                       April 1, 2021

By ECF
The Honorable J. Paul Oetken
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

       Re:       United States v. Devon Smith,
                 20 Cr. 563 (JPO)

Dear Judge Oetken:

       The Government writes, with the consent of defense counsel, to respectfully request that
the Court so order a modification to the bail conditions for Devon Smith in the above-captioned
case.

       As background, on or about October 28, 2020, Smith was arrested in the Western District
of New York in connection with the above-captioned case. On or about October 29, 2020, Smith
was presented before Magistrate Judge Mark W. Pedersen in the Western District of New York
and was ordered released upon several conditions. On or about November 6, 2020, Devon Smith
was presented before Magistrate Judge Stewart D. Aaron in the Southern District of New York.
Judge Aaron approved a bail package proposed by the parties, which included several conditions,
including that the defendant secure one financially responsible person – in addition to one person
with moral suasion – to serve as the co-signer for his appearance bond. A representative of the
U.S. Attorney’s Office interviewed, and approved, the defendant’s co-signers.

       Due to circumstances that have been brought to the Government’s attention, the
Government, with the consent of defense counsel, now seeks to modify the conditions described
above. Specifically, the Government seeks to remove the condition that a financially responsible
person serve as a co-signer for Smith’s appearance bond, and to impose the following conditions:

             •   One co-signer with moral suasion is to continue to serve as a co-signer for Smith’s
                 appearance bond;
             •   Smith is to submit to home detention, and is restricted to his residence at all times
                 except for employment; education; religious services; medical, substance abuse, or
                 mental health treatment; attorney visits; court appearances; court-ordered
                 obligations; or other activities approved in advance by the pretrial services office
                 or supervising officer; and
          Case 1:20-cr-00563-JPO Document 154 Filed 04/09/21 Page 2 of 2

  April 1, 2021
  Page 2

               •   Smith is to submit to location monitoring, as directed by the pretrial services office
                   or supervising officer, and comply with all of the program requirements and
                   instructed provided.

        Wherefore, the Government, with defense counsel’s consent, respectfully requests that the
 Court so order the modification described above.

                                              Respectfully submitted,

Granted.                                      AUDREY STRAUSS
 So ordered.                                  United States Attorney for the
 4/9/2021                                     Southern District of New York

                                              By:          /s/
                                                    Emily A. Johnson
                                                    Kaylan E. Lasky
                                                    Ashley C. Nicolas
                                                    Assistant United States Attorneys
                                                    (212) 637-2409 / 2315 / 2467

 cc: Valerie Gotlib, Esq. (via ECF)
